DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office Action on the merits. Claims 1-16 are currently pending and addressed below.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 201 and 202.
The drawings are objected to because the words outlining the steps in Fig. 3C-3E are illegible.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one opening of the badge flap must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 7, and 15 are objected to because of the following informalities:
In claim 1, “on a shirt carrier” in the preamble states intended use and would best if it came after the positive recitation of the claimed system, e.g. “A removable badge system adapted for a shirt carrier comprising:”;
In claims 7 and 15, “embroiderable” is not an actual word.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, it is recited in lines 1-2, “On a shirt carrier, a removable badge system comprising: an attachment panel” (emphasis added). Claim 2 further recites “…the attachment panel is located on a shoulder area of the shirt carrier” (emphasis added). Claim 3 further recites “…the shoulder area is disposed between a breast pocket area and a shoulder strap of the shirt carrier” (emphasis added). It is unclear as to what structure, i.e. the full scope of the invention as claimed, the Applicant wishes to seek Patent protection for, i.e. the broad in scope sub combination of “a removable badge system” that is intended for “a shirt carrier” or the more narrow in scope combination of “a removable badge system” with the “shirt carrier”. The language of the claims is to give the public clear notice as to the full scope of patent protection sought. Do the Applicants seek protection for the “removable badge system” whether "a shirt carrier” is present or not. Applicants should either amend the preamble to clearly indicate that the full combination of the “removable badge system” with “a shirt carrier” is within the scope for which Patent protection is sought or amend the body of the claim to make clear that the “shirt carrier” is purely a functional element and is not within the scope of Patent protection sought.
Since the Applicants appear to be seeking Patent protection for the “removable badge system” alone as indicated by the preamble of “On a shirt carrier, a removable badge system comprising” (emphasis added), for purposes of examination the Examiner has considered the claims to be drawn solely to the broad sub combination of the “removable badge system” and any recitation drawn to some “shirt carrier” as being purely functionally recited and not a required structure within the scope of the claims.
	Similarly, claim 10 recites “…the attachment panel is located on a shoulder area of a shirt carrier” (emphasis added), while claim 11 recites “…the shoulder area is disposed between a breast pocket area and a shoulder strap of a shirt carrier” (emphasis added). Since the Applicants appear to be seeking Patent protection for the “removable badge system” alone as indicated by the preamble of claim 9, “A removable badge system comprising” (emphasis added), for purposes of examination the Examiner has considered the claims to be drawn solely to the broad sub combination of the “removable badge system” and any recitation drawn to some “shirt carrier” as being purely functionally recited and not a required structure within the scope of the claims.
Claims 12-14 are indefinite by virtue of their dependency on claim 10.

Double Patenting
Applicant is advised that should claims 1-8 be found allowable, claims 9-16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 9-14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Mitchell (US 6115948 A).
Claim 1, Mitchell teaches on a shirt carrier, a removable badge system (removable badge system 10 is capable of being used with a shirt carrier) comprising:
an attachment panel (ref. 18) and a badge flap (ref. 12) removably attached to the attachment panel (Fig. 19 shows badge 17 is removably attached to the attachment panel 18);
a retention tab (ref. 20) disposed at a top edge of the attachment panel; and
wherein at least a portion of a top edge of the badge flap is sandwiched between the retention tab and the attachment panel (Fig. 19 shows a portion of a top edge of badge flap 12 will be sandwiched between the retention tab 20 and the attachment panel 18).
Claim 2 (as best understood), Mitchell teaches wherein the attachment panel is located on a shoulder area of the shirt carrier (attachment panel 18 is capable of being located on a shoulder area of a shirt carrier).
Claim 3 (as best understood), Mitchell teaches wherein the shoulder area is disposed between a breast pocket area and a shoulder strap of the shirt carrier (As discussed in the 112(b) rejection above, this limitation is interpreted as intended use, therefore Mitchell’s attachment panel 18 is capable of being located on a shoulder area disposed between a breast pocket area and a shoulder strap of a shirt carrier).
Claims 4 and 12, Mitchell teaches wherein the attachment panel includes hook-and-loop fastener material (Fig. 19 shows attachment panel 18 includes a hook and loop fastener 28).
Claims 5 and 13, Mitchell teaches wherein an underside of the retention tab includes hook-and-loop fastener material corresponding to that of the attachment panel (Fig. 19 shows retention tab 20 includes a hook and loop fastener 26 corresponding to the hook and loop fastener 28 of the attachment panel 18).
Claims 6 and 14, Mitchell teaches wherein the top edge of the badge flap includes hook and loop fastener corresponding to that of the underside of the retention tab (Fig. 19 shows the top edge of the badge flap 12 includes a hook and loop fastener 28 corresponding to the hook and loop fastener 26 of the retention tab 20).
Claim 9, Mitchell teaches a removable badge system (removable badge system 10 is capable of being used with a shirt carrier) comprising:
an attachment panel (ref. 18) and a badge flap (ref. 12) removably attached to the attachment panel (Fig. 19 shows badge 17 is removably attached to the attachment panel 18);
a retention tab (ref. 20) disposed at a top edge of the attachment panel; and
wherein at least a portion of a top edge of the badge flap is sandwiched between the retention tab and the attachment panel (Fig. 19 shows a portion of a top edge of badge flap 12 will be sandwiched between the retention tab 20 and the attachment panel 18).
Claim 10 (as best understood), Mitchell teaches wherein the attachment panel is located on a shoulder area of a shirt carrier (attachment panel 18 is capable of being located on a shoulder area of a shirt carrier).
Claim 11 (as best understood), Mitchell teaches wherein the shoulder area is disposed between a breast pocket area and a shoulder strap of a shirt carrier (As discussed in the 112(b) rejection above, this limitation is interpreted as intended use, therefore Mitchell’s attachment panel 18 is capable of being located on a shoulder area disposed between a breast pocket area and a shoulder strap of a shirt carrier).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US 6115948 A) in view of Carter et al. (US 7327217 B2).
Claims 7 and 15, Mitchell fails to explicitly disclose that the badge flap (ref. 12) is printable and embroiderable. However, Carter teaches a badge (ref. 102), wherein the badge is printable and embroiderable (col. 3, lines 36-46, “…For example, a substrate 106 or 206 may include a sublimated photo of the wearer, an embroidered logo of the company and a printed serial number or bar code.”)
Mitchell and Carter are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. badge systems for clothing articles. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mitchell’s badge flap (ref. 12) to incorporate the teachings of Carter to make the badge flap be printable and capable of getting embroidered (Carter, col. 3, lines 36-46). The motivation would have been because this allows different types of indicia to be properly displayed on the badge.

Claim(s) 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US 6115948 A) in view of Berglund (US 2441002 A).
Claims 8 and 16, Mitchell fails to explicitly disclose that the badge flap (ref. 12) has at least one opening to receive a fastener. However, Berglund teaches a badge (see Fig. 1-4) having an attachment panel (ref. 12) and a badge flap (ref. 11), wherein the badge flap includes at least one opening to receive a fastener (Fig. 4 shows badge flap 11 has at least one opening 34 to receive a fastener)
Mitchell and Berglund are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. badge systems for clothing articles. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mitchell’s badge flap (ref. 12) to incorporate the teachings of Berglund to add at least one opening to the badge flap (Berglund, ref. 34). The motivation would have been because this opening allows for a fastener to go through to mate the badge and the attachment plate securely with each other.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cho (US 20100024173 A1) teaches a removable badge system with an attachment panel having hook and loop fastener material and a badge flap removable attached to the attachment panel with a corresponding hook and loop fastener. However, Cho fails to disclose a retention tab.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL MAE GRIFFITH whose telephone number is (571)272-3342. The examiner can normally be reached Monday - Friday 8:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONATHAN LIU can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M.G./Examiner, Art Unit 3631                                                                                                                                                                                           
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631